Citation Nr: 0328033	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound (SFW) to the outer canthus of the 
right eye.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's two Daughters, and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 1997 and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

This case was previously before the Board in September 1999, 
when the Board issued a decision denying the claim for 
entitlement to a compensable evaluation for the residuals of 
SFW to the distal right forearm, right frontal region, and 
left mid-dorsal region; and remanded for further development 
claims for a higher initial evaluation for PTSD, a 
compensable evaluation for the residuals of a SFW to the 
outer canthus of the right eye, and for TDIU.

After review of the record, the Board finds that the RO 
attempted to comply with the terms of the Remand.  However, 
for reasons explained below, the Board finds that the case 
must once again be remanded for further development.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In the present case, the most recent medical evidence of 
record presents a confusing disability picture concerning the 
severity of the veteran's service-connected PTSD.  In the 
January 2003 VA examination report of record, the examining 
physician indicated that it was extremely difficult to 
examine the veteran.  Upon prompting, the veteran admitted to 
experiencing symptoms of PTSD; but the examiner also observed 
the veteran to display significant cognitive impairment and 
offered the following comments:

It is virtually impossible to give a GAF 
rating based on the information the 
veteran provided in todays (sic) 
examination.  His cognitive impairment 
essentially precludes assessment of his 
PTSD symptoms.  Thus, I cannot offer any 
statements about his ability to work 
based on his posttraumatic stress 
disorder symptomatology, as he denied all 
symptomatology today.

The examiner diagnosed PTSD by record in Axis I and provided 
no other diagnoses.  Yet, other VA treatment records allude 
to testing for and diagnosis of dementia.  However, no such 
testing results or records are present in the claims file.  
Similarly, the examination does not contain the results of 
any clinical testing, nor does it indicate that such tests 
were conducted.  The Board therefore finds that this 
examination is insufficient for rating purposes.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the 
rating action appealed from was the initial grant of service 
connection for the veteran's PTSD, the RO should consider the 
proper evaluation to be assigned for the veteran's service 
connected PTSD pursuant to the Court's holding in Fenderson.

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service connected PTSD, and 
of any other neuropsychiatric disability 
present.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
his PTSD and any other 
neuropsychiatric disabilities that 
may be present.
?	Describe any current symptoms and 
manifestations attributed to any 
PTSD and any other neuropsychiatric 
disabilities that may be present.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the 
veteran's employability.  If the 
veteran is found to be unemployable, 
the examiner is further requested to 
determine if such unemployability is 
the result of his service-connected 
PTSD or another neuropsychiatric 
condition.
1.	If the two conditions (service-
connected PTSD and nonservice 
connected neuropsychiatric 
condition) cannot be so 
separated, the examiner should 
so state.
2.	If it cannot be determined 
which of the two conditions 
(service connected PTSD and 
nonservice connected 
neuropsychiatric condition) 
result in the unemployability, 
the examiner should so state.

The examiner is referred to Mittleider v. 
West, 11 Vet. App. 181 (1998) (When it is 
not possible to separate the effects of 
the service-connected condition versus a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 (2003) requires that reasonable 
doubt be resolved in the claimant's 
favor, thus attributing such signs and 
symptoms to the service- connected 
disability).

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a higher 
initial evaluation for his service-
connected PTSD, under both the old and 
the new criteria, to include 
consideration of staged ratings as set 
forth in the Fenderson, supra.  The RO 
should also again review the veteran's 
claim for a compensable evaluation for 
the service-connected residuals of SFW to 
the canthus of the right eye and for 
entitlement to TDIU.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




